Per Curiam.
On May 17th, 1927, the prosecutor was the owner of a tract of land in the city of Paterson, seventy-five feet of which fronted on Eleventh avenue, and a depth of one hundred feet, to East Twenty-fourth street, on which the depth fronted, and on that date applied to the building inspector of the city of Paterson to grant him a permit to erect five stores and two dwellings upon the said land, the building to consist of two stories, which permit was refused by the building inspector on the ground that the land in question was zoned in a district which prohibited the erection of buildings of the character applied for.
*552Subsequently, the prosecutor appealed to the board of adjustment for the purpose of changing the zone, and notice was given to the public in due form for a hearing to be had on the application.
On September 20th, 1927, the board of adjustment of Paterson held a public hearing on prosecutor’s application, and denied the same without taking any testimony or swearing any witness.
As was said by this court in Feldman & Pivnick, Incorporated v. Board of Adjustment of East Orange, 6 N. J. Mis. R. 520: “The presumption is that the requirements and regulations of the ordinance are reasonable unless the contrary is shown [Burg v. Ackerman, 5 N. J. Mis. R. 96], and there is further presumption that the action of the board was right. Silvester v. Princeton, 5 N. J. Adv. R. 1801. It follows, therefore, that the action of the board in refusing to vary or modify the terms of the ordinance will not be disturbed unless its action is shown by law evidence to be wrong. Oxford Construction Co. v. Orange, 5 Id. 729.”
As nothing was presented by the prosecutor to that effect, the writ will be dismissed, but without costs.